OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The valuation of assessed property is essentially a question of fact (Grant Co. v Srogi, 52 NY2d 496, 510). Accordingly, where, as here, the determinations of value made at nisi prius have been affirmed at the Appellate Division, those valuations must be upheld unless there has been an error of law in the use of an erroneous theory of valuation *906or unless the record does not contain evidence to support them (Matter of Seagram & Sons v Tax Comm. of City of N. Y., 14 NY2d 314, 317).
There is record support here for Special Term’s determination of value. Special Term essentially relied on petitioner’s expert’s appraisal method, which in part utilized nationwide abstracts of percentage lease rates in calculating income. The expert testified that the statistical data on which he based his opinion is widely relied on in the shopping center trade. As such, this data may be considered in determining value (see Matter of Woolworth Co. v Commissioner of Taxation & Assessment of City of Plattsburgh, 45 Misc 2d 701, mod 26 AD2d 759; see, also, Matter of Adcor Realty Corp. v Srogi, 54 AD2d 1096, mot for lv to app den 41 NY2d 806). That such data may be said to have been given controlling significance in this instance does not establish error of law, at least where, for articulated and acceptable reasons, the trial court rejected the evidence of comparables introduced by the taxing authority.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.